JUDGMENT

                 The Fourteenth Court of Appeals
                          JEFFREY YATES, Appellant

NO. 14-14-00520-CV                          V.

           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on July 31, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jeffrey Yates.
      We further order this decision certified below for observance.